Citation Nr: 1106608	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-43 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for peripheral vascular 
disease of the bilateral lower extremities.


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 
1968.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  Thereafter, the Veteran's file was transferred to the 
RO in Hartford, Connecticut.

In September 2010, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of this hearing is associated with the claims file.

For reasons explained below, the issue of entitlement to service 
connection for peripheral vascular disease of the bilateral lower 
extremities is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The Veteran had active military service in the Republic of 
Vietnam during the Vietnam era when the herbicide Agent Orange 
was being used.

2.  Competent medical evidence shows that the Veteran has been 
diagnosed with coronary artery disease following his discharge 
from active service.


CONCLUSION OF LAW

Coronary artery disease is presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2010); 75 Fed. Reg. 53202 (Aug. 31, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition to grant the claim for 
service connection for coronary artery disease, the Board finds 
that no discussion of VCAA compliance is necessary at this time.

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cardiovascular disease becomes manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed to 
have been incurred or aggravated in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

Finally, in some circumstances, a disease associated with 
exposure to certain herbicide agents will be presumed to have 
been incurred in service, even 
though there is no evidence of that disease during the period of 
service at issue.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2010).  A veteran who served in the 
Republic of Vietnam during the period from January 9, 1962 to May 
7, 1975 shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 1116(f) (West 
2002).  Diseases associated with such exposure are set forth in 
38 C.F.R. § 3.309(e) (2010).  Furthermore, the Board notes that a 
regulation was recently published adding ischemic heart disease 
to the list of diseases for which service connection can be 
established on a presumptive basis as due to exposure to 
herbicides within the Republic of Vietnam during the Vietnam era.  
See 75 Fed. Reg. 53202 (Aug. 31, 2010).

The determination as to whether the requirements for entitlement 
to service connection have been met is based on an analysis of 
all of the evidence of record and the evaluation of its 
credibility and probative value.  38 U.S.C.A. § 7104(a) (West 
2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. 
§ 3.303(a) (2010).  When there is an approximate balance of 
positive and negative evidence regarding a material issue, the 
benefit of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. 
§§ 3.102, 4.3 (2010).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The record reflects that the Veteran had active military service 
in the Republic of Vietnam during the Vietnam era when the 
herbicide Agent Orange was being used.  In addition, the medical 
evidence of record shows that the Veteran has been diagnosed with 
coronary artery disease following his discharge from active 
service.  Most recently, at a November 2009 VA examination, he 
was diagnosed with coronary artery disease, status post 
myocardial infarction and multiple stents/coronary artery bypass 
grafts, with initial presentation in January 1997.

As noted above, a regulation was recently published adding 
ischemic heart disease to the list of diseases for which service 
connection can be established on a presumptive basis as due to 
exposure to herbicides within the Republic of Vietnam during the 
Vietnam era.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).  This 
regulation defines ischemic heart disease as including, but not 
limited to, acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; 
and stable, unstable and Prinzmetal's angina.  See id.

To establish service connection for a disease presumed associated 
with exposure to herbicide agents, it need only be shown that the 
Veteran served on land or in the inland waterways of the Republic 
of Vietnam during the Vietnam era.  Given the evidence outlined 
above, the Board finds that service connection for coronary 
artery disease is warranted on a presumptive basis.  See 
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010); 75 Fed. Reg. 53202 (Aug. 31, 2010).


ORDER

Entitlement to service connection for coronary artery disease is 
granted.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's claim 
of entitlement to service connection for peripheral vascular 
disease of the bilateral lower extremities, to include as 
secondary to his service-connected type II diabetes mellitus with 
bilateral peripheral neuropathy of the lower extremities.

The medical evidence of record shows that the Veteran has been 
diagnosed with peripheral vascular disease of the bilateral lower 
extremities, initially in a January 2007 private treatment record 
and most recently at a November 2009 VA examination.

The Veteran underwent a VA diabetes mellitus examination in 
October 2007.  On that occasion, it was noted that he was first 
told in April 2007 that he was borderline diabetic.  Thereafter, 
in a November 2007 addendum, the VA physician assistant who 
performed the October 2007 examination reviewed additional 
medical evidence provided by the Veteran and determined that it 
was more likely that the Veteran developed glucose intolerance 
and type II diabetes mellitus as early as 1997 and not April 
2007.  The physician assistant then concluded that, given that 
time span, it was more likely that the Veteran's peripheral 
vascular disease was due to the complications of type II diabetes 
mellitus.  However, this physician assistant did not provide 
supportive rationale for her conclusion that the Veteran had type 
II diabetes mellitus as early as 1997.  In fact, the medical 
evidence of record reflects that the Veteran was not diagnosed 
with type II diabetes mellitus until 2007.

At his November 2009 examination, the VA examiner (another 
physician assistant) noted that the Veteran's type II diabetes 
mellitus was diagnosed after his peripheral vascular disease, and 
as such, the peripheral vascular disease was not a complication 
of his type II diabetes mellitus.

Service connection may be established for disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2010).  Further, a disability 
which is aggravated by a service-connected disability may be 
service-connected to the degree that the aggravation is shown.  
38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).  
The Board notes that the November 2009 examiner did not provide 
an opinion with regard to whether the Veteran's peripheral 
vascular disease is aggravated by his service-connected type II 
diabetes mellitus with bilateral peripheral neuropathy of the 
lower extremities.  Therefore, on remand, the Veteran should be 
afforded a new VA examination by a physician who should be asked 
to render such an opinion.

All relevant ongoing medical records should also be obtained, to 
include any VA treatment records.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of the 
claim).

As an additional matter, the record reflects that the Veteran is 
currently receiving Social Security Administration (SSA) 
disability benefits.  However, the Veteran has multiple physical 
disabilities, and it is unclear whether his entitlement to SSA 
benefits was based on his peripheral vascular disease.  Indeed, 
private treatment records from around the time of entitlement in 
1997 and 1998 do not show treatment for that disorder.  Thus, the 
Veteran should be asked to indicate whether the award of SSA 
disability benefits was due to his peripheral vascular disease.  
If so, a request should be made to the SSA for the decision and 
any medical evidence relied upon in awarding benefits to the 
Veteran.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) 
("When a SSA decision pertains to a completely unrelated medical 
condition and the veteran makes no specific allegations that 
would give rise to a reasonable belief that the medical records 
may nonetheless pertain to the injury for which the veteran seeks 
benefits, relevance is not established.").

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
both VA and private, who have treated him 
for his peripheral vascular disease at any 
time.  After securing any necessary 
releases, the RO/AMC should request any 
records identified which are not duplicates 
of those contained in the claims file.  If 
any requested records are unavailable, then 
the file should be annotated as such and 
the Veteran should be so notified.

In addition, obtain all relevant ongoing VA 
treatment records dating since June 2008 
from the VA Healthcare Systems in Bay 
Pines, Florida and West Haven, Connecticut.

2.  Ask the Veteran to clarify whether the 
award of Social Security Disability 
benefits was due to his peripheral vascular 
disease.  If the Veteran responds 
affirmatively, the records pertinent to the 
appellant's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim 
should be requested.

3.  Schedule the Veteran for a VA vascular 
examination by a physician to determine the 
current nature and extent of his peripheral 
vascular disease, and to obtain an opinion 
as to whether such disorder was caused by 
or is aggravated by his service-connected 
type II diabetes mellitus with bilateral 
peripheral neuropathy of the lower 
extremities.  The claims file must be 
provided to and be reviewed by the examiner 
in conjunction with the examination.  Any 
tests or studies deemed necessary should be 
conducted, and the results should be 
reported in detail.

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether it is at least 
as likely as not (50 percent probability or 
greater) that the Veteran's peripheral 
vascular disease is caused by or aggravated 
(permanent worsening of the underlying 
disability beyond natural progress) by his 
service-connected type II diabetes mellitus 
with bilateral peripheral neuropathy of the 
lower extremities.  If aggravation is 
determined, then the examiner should 
quantify the degree of such aggravation, if 
possible.  The examiner should provide a 
rationale for the opinion expressed.

4.  After the development requested above 
as well as any additional development 
deemed necessary has been completed, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, 
then the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


